Citation Nr: 0805746	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-38 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a left wrist fracture.  

2.  Entitlement to service connection for a right wrist 
disorder.  

3.  Entitlement to service connection for a left ankle 
disorder.  



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel






INTRODUCTION

The veteran served on active duty from September 2000 to 
September 2004.  

This appeal arises from a April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran subsequently took employment 
overseas, and his file is maintained at the Pittsburgh, 
Pennsylvania RO.  


FINDINGS OF FACT

1.  VA examination revealed the veteran had full pain free 
motion of the left wrist, including on repetition.  

2.  Service medical records indicate the veteran was seen for 
right wrist pain.  A right ventral ganglion cyst was 
diagnosed.  

3.  There is no current diagnosis of any right wrist 
disorder.  

4.  Service medical records document the veteran sustained 
left ankle sprains.  

5.  Current VA examination revealed evidence of a healed 
nondisplaced fracture of the left ankle with pain to 
palpation, some crepitus and clicking, and increased pain 
with repetitive motion.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
fracture of the left wrist have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5215 
(2007).  

2.  A chronic right wrist disorder was not incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

3.  A left ankle disorder, residuals of a left ankle 
fracture, was incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  

Regarding the service connection claims, by letters dated in 
November 2004, July 2006, October 2006, and January 2007,the 
RO satisfied VA's notice requirements including advising of 
the type of evidence necessary to establish a disability 
rating or effective date for any award, such that a 
reasonable person could be expected to understand what was 
needed to substantiate his claim, and thus the essential 
fairness of the adjudication was not frustrated.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

Regarding the increased rating claim, it arose from the 
initial award of service connection following the veteran's 
claim for that benefit.  Obviously, that claim was 
substantiated, and no further notice under the criteria set 
out above is necessary.  

The RO obtained the veteran's service medical records and 
arranged for his VA examination.  The veteran filed his claim 
for benefits immediately after his separation from the 
service and has not identified any post service treatment.  

Under the circumstances described above, the Board finds that 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claim.  


Initial Rating for Residuals of a Fracture of the Left Wrist

The Schedule for Rating Disabilities provides diagnostic 
codes 5214 and 5215 for rating impairment of the wrist.  
Impairment of the wrist is rated based on limitation of 
motion of the wrist.  Limitation of motion of either the 
major or minor wrist with palmar flexion in line with the 
forearm is rated 10 percent disabling.  Limitation of motion 
of the left or right wrist with dorsiflexion less than 15 
degrees is also assigned a 10 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2007).  

Favorable ankylosis in 20 to 30 degrees of dorsiflexion is 
rated as 30 percent disabling for the major wrist and 20 
percent disabling for the minor wrist.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2007).  

April 2000 service medical records indicate the veteran 
sustained an injury to the ulnar aspect of the left wrist.  
In February 2002, the veteran fell on his left wrist.  A 
nondisplaced dorsal radius fracture was diagnosed.  The 
fracture was casted.  In March 2002, the veteran was status 
post distal radius fracture with limited range of motion.  On 
service separation examination in August 2004 the upper 
extremities were noted to be normal.  On his August 2004 
Report of Medical History the veteran indicated that his 
wrist still bothered him sometimes.  He checked that he was 
right handed.  A September 2004 service medical record 
reveals the veteran reported bilateral wrist pain, right 
greater than left.  Objective examination, however, revealed 
full range of left wrist motion, unaccompanied by pain.  

In August 2006, the veteran told a VA examiner he had spasms 
in the left wrist.  He took Naproxen for the pain, and that 
such flare-ups sometimes lasted three days.  He also reported 
he sometimes had sharp pain that was 10/10 when lifting a box 
or a bag of groceries, and that after typing on a computer 
for ten minutes he often developed pain.  The pain was 
alleviated if he stopped the activity, but sometimes it 
lingered for days.  It was also noted the veteran had not had 
to call off work.  

Examination, however, revealed range of motion in 
dorsiflexion was to 70 degrees and in palmar flexion to 80 
degrees.  Repetitive range of motion did not cause pain, 
weakness, fatigue, lack of endurance, lack of coordination or 
any decrease in degrees of range of motion.  

Normal range of motion of the wrist in palmar flexion is 
illustrated as being from 0 to 80 degrees and in dorsiflexion 
from 0 to 70 degrees.  See 38 C.F.R. § 4.71, Plate I (2007).  
While the veteran reports significant periodic wrist 
discomfort, he has not seen any physician since service to 
address the complaint, and when seen in service with 
complaints of pain, examination revealed full range of motion 
without pain.  Likewise, VA examination conducted in 
connection with this claim failed to reflect any current 
wrist impairment.  Even on repetition, range of motion 
remained full and pain free.  The Board considers the 
available medical records, which included testing to elicit 
discomfort, but which fail to show any limitation of wrist 
function to be more probative that the veteran's reports of 
discomfort.  In view of that, and since these medical records 
fail to show limitation of motion, a basis upon which to 
assign a compensable evaluation for the veteran's left wrist 
disability has not been presented.  Accordingly, this aspect 
of the appeal is denied.  

Service Connection for a Right Wrist Disorder.  

Service entrance examination in August 2000 revealed no 
abnormalities of the upper extremities.  On service 
separation examination in August 2004 no right wrist 
disorders were noted.  On his Report of Medical History the 
veteran stated he had hurt his "wrists" and they bothered 
him sometimes.  A September 2004 service medical record 
reveals the veteran reported bilateral wrist pain.  The 
veteran stated he had been seen before for wrist pain in the 
past.  He had been given wrist splints which he wore for two 
months with resolution of his pain.  He had been told he had 
a sprain.  There was some numbness with extension of his 
wrist.  His records were reviewed and a right wrist extensor 
tendon sprain was noted.  Examination revealed full range of 
motion with extension, flexion, pronation and supination 
without pain.  A three centimeter firm cyst in the ventral 
position at the base of the thumb was noted.  The assessment 
was right ganglion cyst, ventral.  

In August 2006, the veteran reported sharp pain in the wrist, 
as well as pain with lifting and typing.  Nevertheless, he 
reported his right wrist did not spasm, and there had been no 
significant flare-ups of the right wrist.  When typing on the 
computer, there was a generalized tingling in his fingers, 
but which usually resolved in five minutes.  The veteran said 
he was unable to work out or lift weights due to the wrist 
pain.  

VA examination of the right wrist revealed no erythema.  His 
bony prominences were in gross alignment.  There was no pain 
with deep palpation.  Grind test was negative.  Hand grip was 
5/5.  Pronation was to 80 degrees.  Supination was to 85 
degrees.  Ulnar deviation was to 45 degrees.  Radial 
deviation was to 20 degrees.  Dorsiflexion was to 70 degrees.  
Repetitive range of motion did not cause pain.  Tinel and 
Phalen tests were negative.  

The VA examiner wrote as a diagnosis: Right wrist tendon 
injury-no radiographic or clinical evidence to support a 
diagnosis.  There is historical evidence of a wrist tendon 
injury in the claims file.  The veteran reports chronic pain.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

There is no current diagnosis of any disorder of the right 
wrist.  Although the veteran complains of chronic pain, the 
first requirement for service connection, whether direct or 
secondary, is that the claimed disability currently exist.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  A complaint of 
pain alone, without a diagnosed related disorder, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  Therefore, service connection is not warranted 
for a right wrist disorder.  

Service connection of a Left Ankle Disorder

No disorder of the left ankle was noted on service entrance 
examination in August 2000.  May 2001 service medical records 
reveal the veteran reported spraining his left ankle six 
months after he entered the service.  A grade two left ankle 
sprain was diagnosed.  Views of the left ankle revealed 
periarticular soft tissues were swollen.  In January 2002, 
the veteran again sprained the left ankle.  X-rays were 
negative.  A bone scan revealed increased uptake in the fifth 
metatarsal and postero-lateral talar region.  As the veteran 
had one year of non-operative treatment without relief of his 
ankle pain surgery was recommended.  A left ankle 
arthroscopic drilling was performed.  The final diagnosis was 
left ankle talar dome osteochondral lesion.  In May 2004, X-
rays revealed subchondral cysts versus tiny osteochondral 
injuries versus post surgical changes in the superolateral 
talar dome.  Also noted was an accessory ossicle versus an 
old acute small avulsion by the fibular tip.  August 2004 
records indicate the veteran sustained another ankle sprain.  
The assessment was chronic ankle pain with acute ankle 
sprain.  

VA examination in August 2006 revealed pain on palpation of 
both the lateral and medial malleoli.  The veteran was able 
to flex and dorsiflex the ankle, but there was some crepitus 
and clicking with rotation.  Repetitive flexion and 
dorsiflexion caused pain and some weakness, and there was 
slight antalgia when the veteran first arose from sitting.  
The VA examiner's diagnosis was: "Fracture of left ankle 
with residuals as noted above.  Radiographically there is 
minimal deformity of the tip of the left lateral malleolus, 
compatible with a healed nondisplaced fracture.  Talus 
slightly tilted medially."  

The evidence includes a current diagnosis of a chronic ankle 
disorder, and service medical records document the onset of 
chronic left ankle complaints.  There is no question that the 
veteran's currently diagnosed left ankle disorder began in 
service and has remained symptomatic.  Service medical 
records include ongoing treatment and diagnoses dating from 
2001 to 2004.  Service connection for a left ankle disorder 
is warranted.  






ORDER

Entitlement to an initial compensable evaluation for 
residuals of a left wrist fracture is denied.  

Service connection for a right wrist disorder is denied.  

Service connection for a left ankle disorder is granted.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


